IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ALLEN FEINGOLD,                            : No. 315 EAL 2019
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
STATE FARM MUTUAL AUTOMOBILE               :
INSURANCE COMPANY,                         :
                                           :
                   Respondent              :

RUTH WALLACE, JOHN WALLACE,                : No. 319 EAL 2019
WILLIAM WALLACE AND JAMIE                  :
WALLACE                                    :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
STATE FARM MUTUAL AUTOMOBILE               :
INSURANCE COMPANY                          :
                                           :
                                           :
PETITION OF: ALLEN FEINGOLD                :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.